El Juez Asociado Señor Snydee
emitió la opinión del tribunal.
El apelante fue acusado de una infracción al artículo 260 del Código Penal (pág. 185, ed. 1937) que lee, en su parte pertinente, como sigue:
“Toda persona que maliciosamente cometiere cualquier acto im-púdico o lascivo, fuera de los que constituyeren otros delitos previs-tos en el Código Penal, con un niño menor de catorce años de edad, o con el cuerpo de diclio niño o cualquiera parte o miembro del mismo, con la intención de despertar, incitar o satisfacer la impu-dicia, pasiones o deseos sexuales de dicha persona o de dicho niño, será culpable de delito grave (felony) y recluido en la penitenciaría por un período que no excederá de cinco años. ’ ’
El acusado fue convicto por un jurado y sentenciado a cumplir dos años y medio de prisión. En apelación señala como único error que la evidencia aducida por El Pueblo es-tableció un delito diferente al que se le imputó en la acusaeión — bien sea violación, o ataque con intención de cometer *410violación — y que la corte inferior por lo tanto incurrió en error al declarar sin lugar su moción de nonsuit presentada al finalizar El Pueblo la presentación de su caso de acuerdo con la disposición del artículo 260 limitando su aplicación a actos diferentes a los que constituyen otros delitos bajo el Código Penal.
La declaración prestada por la perjudicada consistió en que en el año 1939, cuando contaba diez años de edad, el acu-sado la había empujado contra unos mato jos en una pieza de caña, quitándose parte de sus ropas y quitándole parte de las de ella, y “abusó” de ella con su miembro viril, rozán-dole sus partes pudendas con el mismo. También afirmó que le había introducido como una pulgada el miembro viril en sus órganos genitales, sangrando un poco como consecuencia del acto. Hubo cierta prueba corroborativa de la hermana y de la madre de la testigo. Sin embargo, un médico, que examinó a la niña inmediatamente después del incidente en cuestión, manifestó que no había habido penetración del hi-men, no encontrando prueba aguna de hemorragia. Encon-tró, sin embargo, pequeños cardenales en los labios, que en su opinión fueron causados por un acto de violencia efec-tuado bien con el pene o con un dedo.
La corte de distrito instruyó al jurado en cuanto a la diferencia entre el delito aquí imputado y el de violación (Ar-tículo 255, Código Penal) y el de ataque con intención de co-meter violación (Artículo 222, Código Penal). El jurado podía inferir razonablemente de sus instrucciones, a las cua-les el acusado no hizo objeción alguna, que si encontraba de la evidencia que se había cometido alguno de estos delitos,, el acusado no podía ser convicto de una infracción al artículo 260. A la luz de estas instrucciones, el jurado tuvo que ha-berle dado crédito a la declaración del doctor en cuanto a que no hubo penetración, y de que el acusado no había por tanto violado la niña. De igual manera, el jurado debe ha-ber concluido que, a pesar de que el acusado cometió los ac~ *411tos impúdicos,” éste no había asaltado a la perjudicada con la necesaria intención de cometer violación. Bajo dichas cir-cunstancias, el jurado estaba en libertad de declarar al acu-sado culpable de una infracción al artículo 260. Por tanto dejaremos en pie su veredicto a ese efecto.

La sentencia de la corte de distrito será confirmada.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Tra-vieso no intervinieron.